Title: To Benjamin Franklin from Cradock Taylor, 4 August 1779
From: Taylor, Cradock
To: Franklin, Benjamin


Sir,
Aix in Provance Augst. 4th 1779
This is the second time I have made bold to trouble your Excellency with my misfortunes for I cannot help thinking it exceeding hard to be kept a Prisonier in this Country as I am (& can prove my Self to be) a Native of Virginia & Subject to the United States of America. I amagine your Excellency may think me an Imposture by my being in the British Navy but I can assure you I was Betrayed on board the Zephyr Sloop of War by her shewing American Colours & the Lieutenant Declaring himself to be an American now Sir I embrace this oppertunity of getting my Liberty & Returning to my Native Country which I hope Your Excellency will assist me in I hope Sir you will be so good & Condesending as to send me an answr. by the Return post that I may know the worst of my Unhappy fate for I am now in the greatest Distress; I beg your Excellency’s pardon for so troubling you but to serve my Country is the greatest desire of Sir Your Most Obedient Humble Servant—
Cradock Taylor
 
Addressed: To / His Excellency Benjmm. Franklin / Esqr. Plenopatery. to the Eunited / States of America / now at / Parris
Notation: Cradock Tailor Aix en Provence 4. aout 1779.
